Order entered May 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00017-CR

                               RICARDO BELTRAN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-56077-M

                                             ORDER
       The reporter’s record is past due. We notified court reporter Belinda Baraka on January

8, 2019 that it was overdue and directed her to file it by February 7, 2019. We then granted her

request for an extension of time, making the record due March 29, 2019. Ms. Baraka filed a

request for a second extension which we granted in part, making the record due by May 6, 2019.

In that order, we cautioned Ms. Baraka that the failure to file it by that day would result in the

Court taking whatever remedies it has available, including ordering that she not sit until the

reporter’s record is filed. To date, the reporter’s record has not been filed, and we have had no

communication from Ms. Baraka.

       We ORDER that court reporter Belinda Baraka NOT SIT as a court reporter until she

has filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.



                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE